DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 establishes a possibility of entity “M” being 6 months, but parent claim 12 states that “M” is in years. This is inconsistent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the curve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, one of ordinary skill cannot know what the curve relates to. If this curve is of a function, what is this function of?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 12-16, 81, and 96 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/049729 (Kim).

As per claim 1, Kim teaches a method for predicting one or more future risks of lung cancer for a subject (Kim:

    PNG
    media_image1.png
    174
    1077
    media_image1.png
    Greyscale
)
, the method comprising: 
obtaining one or more (only one required) images captured from the subject at a single timepoint (Kim: abstract (displayed above); page 3, para 6:

    PNG
    media_image2.png
    72
    1087
    media_image2.png
    Greyscale
); 
extracting features from the one or more obtained images, the extracted features comprising at least non-nodule specific features, wherein the non-nodule specific features comprise one or both (only one required) of lung parenchyma features or body composition features (Kim: abstract (displayed above): “trained by using chest… CT images for healthy people and training images excluding lung cancer regions”; page 3, para 10: “excluding lung cancer regions”; page 5, para 5: 

    PNG
    media_image3.png
    94
    1068
    media_image3.png
    Greyscale

; page 5, paras 8-9:

    PNG
    media_image4.png
    309
    1090
    media_image4.png
    Greyscale

Note that only one alternative of “lung parenchyma features” or “body composition features” is required above. The cited excerpt clearly teaches “lung parenchyma features”. However, “body composition” is quite vague, and lung parenchyma inflammation a type of body composition.); 
predicting one or more future risks of lung cancer for the subject by applying one or more trained risk prediction models to analyze the extracted features from the one or more obtained images (Kim: abstract (displayed above): “trained by using chest… CT images for healthy people and training images excluding lung cancer regions”; page 8, paras 5, 8, 9 (as displayed above); page 8, para 2: 

    PNG
    media_image5.png
    146
    1097
    media_image5.png
    Greyscale

; page 8, para 3: 5 years, 3 years).

As per claim 3, Kim teaches the method of claim 1, wherein the lung parenchyma features comprise one or more of densitometric measures of the lung parenchyma or local histogram measures of the lung parenchyma (Kim: See arguments and citations offered in rejecting claim 1 above: for CT images the Hounsfield pixel/voxel values are indicative of the x-ray attenuation and tissue density).

As per claim 5, Kim teaches the method of claim 3, wherein the local histogram measures of the lung parenchyma comprise one or more percentage(s) of lung occupied by any of normal tissue, centrilobular emphysema, centrilobular nodule, ground glass, honeycombing, linear scar, nodular, reticular, subpleural line, other emphysema, or cyst (Kim: See arguments and citations offered in rejecting claim 1 above; the alternative of “body composition features” is not required; and the alternative of “lung parenchyma features” is addressed in claim 1 above).

As per claim 6, Kim teaches the method of claim 1, wherein body composition features comprise one or more of pectoralis cross-sectional area, pectoralis lean cross-sectional area, or sub-cutaneous fat cross-sectional area (Kim: See arguments and citations offered in rejecting claim 1 above; the alternative of “body composition features” is not required; and the alternative of “lung parenchyma features” is addressed in claim 1 above).

As per claim 12, Kim teaches the method of claim 1, wherein predicting the one or more future risks of lung cancer for the subject comprises applying a M year risk prediction model to predict whether the subject is likely to develop lung cancer within M years (Kim: See arguments and citations offered in rejecting claim 1 above; page 8, paras 2-4: 5 years, 3 years).

As per claim 13, Kim teaches the method of claim 12, wherein M is any one of 6 months, 1 year, 1.5 years, 2 years, 2.5 years, 3 years, 3.5 years, 4 years, 4.5 years, 5 years, 5.5 years, 6 years, 6.5 years, 7 years, 7.5 years, 8 years, 8.5 years, 9 years, 9.5 years, 10 years, 10.5 years, 11 years, 11.5 years, 12 years, 12.5 years, 13 years, 13.5 years, 14 years, 14.5 years, 15 years, 15.5 years, 16 years, 16.5 years, 17 years, 17.5 years, 18 years, 18.5 years, 19 years, 19.5 years, or 20 years (Kim: See arguments and citations offered in rejecting claim 1 above; page 8, paras 2-4: 5 years, 3 years).

As per claim 14, Kim teaches the method of claim 12, wherein the M year risk prediction model comprises nodule specific features and non-nodule specific features, wherein greater than 50% of the top 3 extracted features with the highest feature importance values are non-nodule specific features (Kim: See arguments and citations offered in rejecting claim 1 above; features are non-nodule – inflammatory lung parenchyma).

As per claim 15, Kim teaches the method of claim 12, wherein the M year risk prediction model comprises nodule specific features and non-nodule specific features, wherein greater than 50% of the top 5 extracted features with the highest feature importance values are non-nodule specific features (Kim: See arguments and citations offered in rejecting claim 1 above; features are non-nodule – inflammatory lung parenchyma).

As per claim 16, Kim teaches the method of claim 12, wherein the M year risk prediction model comprises nodule specific features and non-nodule specific features, wherein greater than 50% of the top 10 extracted features with the highest feature importance values are non-nodule specific features (Kim: See arguments and citations offered in rejecting claim 1 above; features are non-nodule – inflammatory lung parenchyma).

As per claim 81, Kim teaches the method of claim 1, wherein the one or more images comprises are thoracic CT images or chest X-ray images (Kim: abstract (displayed above for claim 1): chest CT image).

As per claim 96, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 96. Kim also teaches a non-transitory computer readable medium for predicting one or more future risks of lung cancer for a subject, the non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor (Kim: page 16, para 2: “computing device 1130 may be a device such as a processor, an AP, or a chip in which a program is embedded that processes data
and processes certain operations”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 3 above, and further in view of Bin Zheng, Yuchen Qiu, Faranak Aghaei, "Developing global image feature analysis models to predict cancer risk and prognosis", Visual Computing for Industry, Biomedicine, and Art (2019) 2:17; pages 1-14 (Zheng).

As per claim 4, Kim teaches the method of claim 3. Kim does not teach the densitometric measures of the lung parenchyma comprise one or more of: percentage of low attenuation area of the lung, percentage of high attenuation area of the lung, and ratio of low attenuation or high attenuation area in an upper lung zone in comparison to a lower lung zone. Zheng teaches these limtations (Zheng: page 3, col 2, last para: teaches “percentage of low attenuation area of the lung”:

    PNG
    media_image6.png
    415
    456
    media_image6.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Zheng into Kim since Kim suggests predicting lung cancer risk using parenchyma image features in general and Zheng suggests the beneficial use of predicting lung cancer risk using parenchyma image features wherein the parenchyma image feature is percentage of low attenuation area of the lung as “to automatically segment and quantify the percentage of emphysema blobs or regions” (Zheng: page 3, col 2, last para) in the analogous art of predicting lung cancer risk using parenchyma image features. The teachings of Zheng can be incorporated into Kim in that the parenchyma image feature is percentage of low attenuation area of the lung. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 7, 9, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 1 above, and further in view of Dmitry Cherezov, Samuel H. Hawkins, Dmitry B. Goldgof, "Delta radiomic features improve prediction for lung cancer incidence: A nested case–control analysis of the National Lung Screening Trial", Cancer Medicine, Published by john Wiley & Sons Ltd. Cancer Medicine. 2018;7:6340–6356 (Cherezov).

As per claim 7, Kim teaches the method of claim 1. Kim does not teach the extracted features further comprise nodule specific features selected from one or more of nodule specific attenuation, nodule margin description, nodule size, nodule shape, nodule texture, nodule diameter, Lung-RADS score, or radiomic features. Cherezov teaches these limitations (Cherezov: page 6343:

    PNG
    media_image7.png
    234
    458
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    585
    935
    media_image8.png
    Greyscale

Note that the image extracted feature of longest diameter is considered a radiomics).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Cherezov into Kim since Kim suggests predicting lung cancer by applying machine learning to image features in general and Cherezov suggests the beneficial use of predicting lung cancer by applying machine learning to image features wherein the image features are nodule radiomics so that “The final models revealed modest improvements for baseline and delta features when compared to only baseline features. The AUROCs for small‐ and intermediate‐sized nodules were 0.83” (Cherezov: Abstract: Results) in the analogous art of predicting lung cancer by applying machine learning to image features. The teachings of Cherezov can be incorporated into Kim in that the image features are nodule radiomics. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Kim in view of Cherezov teaches the method of claim 7, wherein radiomic features comprise one or more of first order statistics, 3D shape based features, 2D shape based features, gray level cooccurrence matrix, gray level run length matrix, gray level size zone matrix, neighboring gray tone difference matrix, and gray level dependence matrix (Cherezov: See arguments and citations offered in rejecting claim 7 above).

As per claim 83, Kim in view of Cherezov teaches the method of claim 1, further comprising: prior to predicting one or more future risks of lung cancer for the subject: obtaining nodule-specific features corresponding to the subject; determining that the subject is a candidate for future risk prediction based on the nodule-specific features (Cherezov: See arguments and citations offered in rejecting claim 7 above).

Claim(s) 88 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 1 above, and further in view of US 20180068083 (Cohen).

As per claim 88, Kim teaches the method of claim 1. Kim does not teach comprising selecting a clinical response for the subject based on the predicted future risk of lung cancer. Cohen teaches these limitations (Cohen: para 65: “The machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures to better predict and diagnose early stage cancer in asymptomatic patients”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Cohen into Kim since Kim suggests predicting the likelihood of future lung cancer in general and Cohen suggests the beneficial use of predicting the likelihood of future lung cancer wherein a clinical response for the subject is selected based on the prediction as for “physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures to better predict and diagnose early stage cancer in asymptomatic patients” (Cohen: para 65) in the analogous art of predicting the likelihood of future lung cancer. The teachings of Cohen can be incorporated into Kim in that a clinical response for the subject is selected based on the prediction. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 12 above, and further in view of Diego Ardila, Atilla P. Kiraly, Sujeeth Bharadwaj, "End-to-end lung cancer screening with three-dimensional deep learning on low-dose chest computed tomography", Nature Medicine, VOL 25, JUNE 2019, pages 954–961 (Ardila).

As per claim 30, Kim teaches the method of claim 12. Kim does not teach the M year risk prediction model exhibits an area under the curve (AUC) value of at least 0.57. Ardila teaches these lmitations (Ardila: Fig. 4: a: 

    PNG
    media_image9.png
    438
    440
    media_image9.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ardila into Kim since Kim suggests predicting future lung cancer by applying machine learning to image data in general and Ardila suggests the beneficial use of predicting future lung cancer by applying machine learning to image data wherein the model exhibits an area under the curve (AUC) value of at least 0.57 in risk year prediction as to “achieves a state-of-the-art performance (94.4% area under the curve)” (Ardila: abstract) in the analogous art of predicting future lung cancer by applying machine learning to image data. The teachings of Ardila can be incorporated into Kim in that the model exhibits an area under the curve (AUC) value of at least 0.57 in risk year prediction. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 74 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 1 above, and further in view of US 20200160980 (Lyman) and Diego Ardila, Atilla P. Kiraly, Sujeeth Bharadwaj, "End-to-end lung cancer screening with three-dimensional deep learning on low-dose chest computed tomography", Nature Medicine, VOL 25, JUNE 2019, pages 954–961 (Ardila).

As per claim 74, Kim teaches the method of claim 1. Kim does not teach one of the one or more risk prediction models is trained to predict the future risk of lung cancer using training images captured from a training cohort comprising training individuals classified in any of Lung-RADS (Lyman: 

    PNG
    media_image10.png
    492
    569
    media_image10.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Lyman into Kim since Kim suggests predicting lung nodule abnormality by applying machine learning to image data in general and Lyman suggests the beneficial use of predicting lung nodule abnormality by applying machine learning to image data wherein Lung-RADS data is used for training the machine learning model so that “the abnormality classification data 445 can include a malignancy rating such as a Lung-RADS score” (Lyman: para 72) in the analogous art of predicting lung nodule abnormality by applying machine learning to image data. The teachings of Lyman can be incorporated into Kim in that Lung-RADS data is used for training the machine learning model. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Ardila teaches Lung-RADS 1 (Ardilla: page 955, col 2, para 1: “the probability of malignancy in Lung-RADS buckets 1/2, 3+, 4A+ and 4B/X on the tuning set”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ardila into Kim in view of Lyman since Kim in view of Lyman suggests predicting lung nodule abnormality by applying machine learning to image data in general and Ardila suggests the beneficial use of predicting lung nodule abnormality by applying machine learning to image data wherein the Lung-RADS data is Lung-RADS 1 data as to indicate “the probability of malignancy in Lung-RADS buckets 1” (Ardilla: page 955, col 2, para 1) in the analogous art of predicting lung nodule abnormality by applying machine learning to image data. The teachings of Ardila can be incorporated into Kim in view of Lyman in that the Lung-RADS data is Lung-RADS 1 data. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 79, Kim in view of Lyman and Ardiala teaches the method of claim 74, wherein a majority of training individuals in the training cohort are previously classified in Lung-RADS 1 (Lyman and Ardiala: See arguments and citations offered in rejecting claim 74 above).

Claim(s) 86 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/049729 (Kim) as applied to claim 1 above, and further in view of Rahul Paul, Samuel H. Hawkins, Matthew B. Schabath, "Predicting malignant nodules by fusing deep features with classical radiomics features", Journal of Medical Imaging 5(1), 011021 (Jan–Mar 2018), pages 1-11 (Paul).

As per claim 86, Kim teaches the method of claim 1. Kim does not teach the lung cancer is either non-small cell lung cancer or small cell lung cancer. Paul teaches these limitations (Paul: 

    PNG
    media_image11.png
    288
    467
    media_image11.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Paul into Kim since Kim suggests predicting cancerous nodules in lungs by applying machine learning to image data in general and Paul suggests the beneficial use of predicting cancerous nodules in lungs by applying machine learning to image data wherein the lung cancer is either non-small cell lung cancer or small cell lung cancer since “In the US, lung cancers are primarily categorized into two types: small cell lung cancer (SCLC) and nonsmall cell lung cancer (NSCLC). NSCLC, which generally spreads and grows slower than SCLC, is the most common type of lung cancer (80% to 85% of all lung cancers)” (Paul: Introduction) in the analogous art of predicting cancerous nodules in lungs by applying machine learning to image data. The teachings of Paul can be incorporated into Kim in that the lung cancer is either non-small cell lung cancer or small cell lung cancer. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662